      Case 2:19-cv-00098-MHT-GMB Document 30 Filed 05/07/19 Page 1 of 1



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


GAVIN McINNES,                       )
                                     )
       Plaintiff,                    )
                                     )         CIVIL ACTION NO.
       v.                            )           2:19cv98-MHT
                                     )
THE SOUTHERN POVERTY LAW             )
CENTER, INC.,                        )
                                     )
       Defendant.                    )

                                   ORDER

      It is ORDERED that (1) that the unopposed motion

for extension of time (doc. no. 29) is granted; and (2)

the    motion     to   dismiss     (doc.    no.   17)    is   reset       for

submission, without oral argument, on                   June 5, 2019,

with any opposition brief due by May 13, 2019, and any

reply to the opposition due by June 5, 2019.

      DONE, this the 7th day of May, 2019.

                                      /s/ Myron H. Thompson
                                   UNITED STATES DISTRICT JUDGE
